Citation Nr: 0310662
Decision Date: 06/02/03	Archive Date: 08/07/03

DOCKET NO. 98-20 639               DATE JUN 02, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Washington, DC

THE ISSUES

1. Entitlement to service connection for an irritable bowel/colon.

2. Entitlement to service connection for duodenitis.

3. Entitlement to an initial rating higher than 10 percent for
hiatal hernia.

4. Entitlement to a higher initial rating higher than 20 percent
for degenerative disc disease of the lumbosacral spine.

5. Entitlement to a higher initial rating higher than 10 percent
for degenerative arthritis of the cervical spine.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from July 1955 to July 1959 and from
September 1969 to August 1985.

This appeal arises from a June 1986 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Washington, D.C., that established service connection for
degenerative disc disease of the lumbar spine with status post
laminectomy (10 percent), for degenerative changes of the cervical
spine (noncompensable), for diabetes mellitus (10 percent), for
residuals of a left ankle fracture (noncompensable), for headaches
(noncompensable), and for hiatal hernia (noncompensable). In that
rating decision, the RO denied service connection for a heart
condition with left ventricle hypertrophy, for an irritable bowel
condition, for duodenitis, for pitting edema of the lower
extremities, for hearing loss, for prostatitis, for gall stones,
for a skin condition (seborrhea/lupus), for a neuropsychiatric
disorder, for arthritis of the right ankle, for arthritis of the
knees, and for arthritis of the right foot.

In August 1986, the veteran submitted a notice of disagreement
(NOD) concerning the ratings assigned for the lumbar spine, for the
cervical spine, and for a left ankle fracture. He disagreed with
the denial of service connection for a cardiovascular condition
manifested by hypertensive readings. He also disagreed with the
denial of service connection for duodenitis, irritable colon, and
for hiatal hernia.

- 2 -

In his NOD, the veteran associated his claim of service connection
for lupus with dermatitis of the face and chest, which, the Board
notes, was diagnosed as dermatitis and seborrhea during active
service. The claim for service connection for seborrhea was denied
in a February 1995 rating decision. The veteran did not submit a
notice of disagreement and thus, the Board does not have
jurisdiction over that issue.

In September 1986, the RO issued a statement of the case (SOC)
listing the issues of service connection for the right knee, for
duodenitis, and for irritable colon. The SOC also listed and
discussed the denial of increased evaluations for degenerative disc
disease of the lumbar spine, degenerative changes of the cervical
spine, a left ankle fracture, and for a hiatal hernia.
Subsequently, the veteran submitted a timely VA Form 9, Substantive
Appeal, to the ratings assigned for the lumbar and cervical spines,
hiatal hernia, and for residuals of a left ankle fracture. The Form
9 also mentioned service connection for arthritis of the right
knee.

In a July 1994 rating decision, the RO established service
connection for right knee arthritis and assigned a 10 percent
rating effective from September 1985. The veteran did not voice
disagreement with the rating assigned and thus, that matter is no
longer before the Board. In that decision, the RO assigned a 20
percent rating for residuals of a left ankle fracture and
unilaterally closed the appeal. Because the veteran is presumed to
seek the maximum rating allowed by law, the left ankle rating
remains on appeal. The agency of original jurisdiction may not
withdraw an appeal after it is filed. 38 C.F.R. 20.204(c) (1993).

With respect to service connection for a cardiovascular condition
manifested by hypertensive readings, see August 1986 notice of
disagreement, it appears that the veteran desires service
connection for hypertension. During an April 1997 VA examination he
denied any knowledge of a "heart condition" but felt he might have
high blood pressure. Because service connection for hypertension
was granted in a January 2002 rating decision, the Board deems the
"heart condition" issue resolved and no longer on appeal.

3 -

In December 2000, the veteran requested a hearing before a decision
review officer. The claims files reflects that he was notified in
a letter mailed to his last known address that a hearing was
scheduled for December 31, 2001, and that he failed to appear. The
notification letter has not been returned by the United States
Postal Service as undeliverable nor has the veteran explained his
failure to report or requested rescheduling of the hearing. Under
these circumstances, the Board deems the hearing request to be
withdrawn. See 38 C.F.R. 20.702(d) (2002).

The Board is remanding the issue of a higher initial rating for the
left ankle disability.

FINDINGS OF FACT

1. An irritable bowel/colon disorder resolved during active
service.

2. Duodenitis resolved during active service.

3. Competent medical evidence associates the veteran's persistent
heartburn or substemal pain with service-connected hiatal hernia;
considerable impairment of health is not shown.

4. Degenerative disc disease of the cervical spine has been
manifested by limitation of motion of the neck in all planes with
pain at the extremes of motion and intermittent right arm
radiculopathy; flare-ups of incoordination, reduced endurance,
pain, and stiffness are likely to result in moderate disability.

5. Neither severe limitation of motion of the cervical spine,
severe intervertebral disc syndrome of the cervical spine, nor
incapacitating episodes of intervertebral disc syndrome of the
cervical spine are shown.

6. Throughout the appeal, the lumbar spine disability has been
manifested by no more than moderate limitation of motion.

- 4 -

7. Prior to June 15, 2000, intervertebral disc syndrome of the
lumbosacral spine was pronounced with persistent symptoms of
painful motion, motor and sensory radiculopathy, absent ankle
jerks, and/or muscle spasm.

8. From June 15, 2000, disability due intervertebral disc syndrome
of the lumbosacral spine has been equivalent to moderate
intervertebral disc syndrome with recurring attacks; four weeks of
incapacitating episodes in the last year are not shown.

9. A surgery scar of the lumbar spine is nontender, well healed,
and causes no functional impairment.

CONCLUSIONS OF LAW

1. An irritable bowel/colon disorder was not incurred in active
service. 38 U.S.C.A. 1110, 1137, 5107 (West 1991 & Supp. 2002); 38
C.F.R. 3.303 (2002).

2. Duodenitis was not incurred in active service. 38 U.S.C.A. 1110,
1137, 5107 (West 2002); 38 C.F.R. 3.303 (2002).

3. The criteria for a rating higher than 10 percent for hiatal
hernia have not been met at any time during the appeal period. 38
U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. 4.1, 4.3, 4.7, 4.10,
4.114, Diagnostic Code 7346 (2002).

4. The criteria for an initial 20 percent rating for cervical disc
disease have been met. 38 U.S.C.A. 1155, 5107 (West 2002); 38
C.F.R.  4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic
Codes 5290, 5293, (2002).

5. Prior to June 15, 2000, the criteria for an initial 60 percent
rating for intervertebral disc syndrome of the lumbosacral spine
have been met. 38 U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. 4.1,
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a,

- 5 -

Diagnostic Codes 5292 (2002), Diagnostic Code 5293 (effective prior
to September 23, 2002).

6. From June 15, 2000, the criteria for a rating higher than 20
percent for intervertebral disc syndrome of the lumbosacral spine
have not been met. 38 U.S.C.A. 11 55, 5107 (West 2002); 38 C.F.R.
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292
(2002), Diagnostic Code 5293 (effective prior to and on September
23, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) contains
extensive provisions regarding VA's obligations to notify claimants
of any information and/or evidence which might be needed in their
claims, and to assist claimants in obtaining such evidence, unless
no reasonable possibility exists that such assistance would aid in
substantiating the claim. See 38 U.S.C.A. 5103, 5103A (West 2002);
38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a).

The Board finds that the requirements of the VCAA and the
implementing regulations have been satisfied in this appeal. The RO
has issued an SOC and SSOCs that adequately explain the basis of
its decisions. The veteran has neither submitted nor made reference
to additional records that could tend to substantiate his claims.
VA is not required to provide assistance to a claimant if no
reasonable possibility exists that such assistance would aid in
substantiating the claim. 38 U.S.C.A. 5103A(a) (West 2002); see
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (extensive
record and detailed decision show futility of any further
evidentiary development). The RO sent the veteran a VCAA letter in
January 2002. This letter gave notice of what evidence the veteran
needed to submit and what evidence VA would try to obtain. Given
the circumstances of this matter, the Board cannot find any basis
under the VCAA to defer appellate review.

- 6 -

Accordingly, the Board finds that VA has satisfied its duty to
assist the veteran in apprising him as to the evidence needed, and
in obtaining evidence pertaining to his claims. 38 U.S.C.A. 5103,
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187
(2002). No further notice or assistance to the veteran is required
to fulfill VA's duty to assist him in developing his claims or in
notifying him what additional information he could submit. He has
been afforded several VA compensation and pension examinations to
determine the severity of his hiatal hernia and spine disabilities.
The RO issued SSOC addressing these matters. His representative has
requested an additional examination; however, the Board finds that
the examination reports of record are adequate for rating purposes.
Because the veteran has not argued that there has been any material
change in his hiatal hernia symptoms or spine since the January
2002 VA examination, the Board does not find any reason to reject
the examination report. See Snuffer v. Gober, 10 Vet App. 400
(1997), and Caffrey v Brown, 6 Vet App 377, 381 (1994). In Caffrey,
the Court held that where evidence indicated a material change in
the disability or indicated that the current rating may be
incorrect, a fresh medical examination was required.

II. Service Connection

A. Factual Background

The veteran's service medical records (SMRS) reflect that he had an
irritable bowel, hiatal hernia, reflux esophagitis at various
times. A gastrointestinal (GI) work up in July 1975 noted a one-
year history of increased pyrosis (heartburn) after meals.
Endoscopy revealed hiatal hernia with reflux esophagitis and mild
duodenitis. Ulceration of the duodenum was not found but a
suspicious area was felt to represent either a healing duodenal
ulcer or an area of duodenitis. An April 1976 UGI series was
negative for any abnormality. During a January 1979 annual
examination, the veteran checked "no" to a history of stomach,
liver, or intestinal trouble. The veteran was treated with Maalox
for gastritis in January 1980.

A September 1982 neurology consultation request notes a complaint
of 15 pounds weight loss with decreased appetite, hiatal hernia,
and reflux esophagitis. During a September 1982 annual examination,
the veteran checked "no" to any stomach,

- 7 -

liver, or intestinal trouble; however, in September 1982, the
veteran also complained of weight loss with esophageal pain. The
examiner attributed the weight loss to possible esophagitis. In
October 1982, the veteran complained of very bad stomach pain and
an examiner assessed possible gastritis. During a July 1984 annual
physical examination, the veteran checked "no" to any stomach,
liver, or intestinal trouble.

A March 1986 VA examination report reflects that the veteran
complained of frequent heartburn but denied nausea, vomiting, or
irritable bowel syndrome. The veteran reported normal bowel
movement. The veteran took Mylanta as necessary. Palpation revealed
no masses, organomegaly, or abdominal tenderness. Hemocult was
negative. The examiner found no peptic ulcer disease and offered a
diagnosis of symptomatic hiatal hernia with gastroesophageal
reflux.

In the appealed June 1986 VA rating decision, the RO granted
service connection for hiatal hernia but denied service connection
for duodenitis and irritable colon on the basis of not found on
recent examination.

In his NOD, the veteran reported that he took Mylanta for
duodenitis, irritable colon, and hiatal hernia.

Post service VA and Andrews Air Force Base clinical records show no
complaint or treatment for duodenitis or irritable bowel syndrome.
An April 1988 note reflects that the veteran had lost 3 pounds;
however, this was reported in relation to his diabetes mellitus
symptoms. An August 1989 report notes that the veteran had guaiac
positive stools the previous February. In July 1990, the veteran
reported severe heartburn.

During an August 1991 VA examination, the veteran complained of
epigastric pain and burning at the lower end of the sternum of 10
to 15 years duration. He reported that he had been on a strict diet
of no coffee, chocolate, or etc, and that he took Zantac. The
examiner felt the symptoms were suggestive of hiatal hernia.

- 8 -

In a July 1993 rating decision, the RO assigned a 10 percent rating
for hiatal hernia under Diagnostic Code 7346 effective from
September 1, 1985, based on complaints of epigastric discomfort.

The veteran underwent a VA general medical examination in August
1994. The report makes no mention of any GI complaint.

In February 1995 and in July 1997, the RO issued supplemental
statements of the case (SSOC) continuing the denial of service
connection for duodenitis and irritable colon on the basis that
these disorders were not shown since retirement from active
service.

In June 2000, the veteran underwent a VA esophagus and hiatal
hernia examination. The examiner noted that the claims file was not
available for review. The veteran reported gastrointestinal reflux
disease (GERD) for which he took Prilosec, which was successful in
controlling his symptoms. He reported that he underwent a UGI study
about once per year and that he had no dysphagia (swallowing
difficulty), nausea, vomiting, hematemesis, or reflux. His general
health was good and his weight was stable at 155 to 160 pounds. No
abnormality was found. The diagnosis was hiatal hernia with GERD,
chronic.

In January 2002, the veteran underwent another VA esophagus and
hiatal hernia examination. The examiner reviewed the claims file
and noted hiatal hernia with GERD but no other abdominal complaints
except for recurrent heartburn. There was no dysphagia and no
bleeding. The veteran's diet was steady and his weight was stable.
He continued to take Prilosec, which controlled his symptoms. He
reported that his abdominal complaints had resolved around 1990.
The examiner noted decreased bowel sounds but found no disorder of
the bowel or duodenum.

B. Legal Analysis

Service connection may be awarded for disability resulting from
injury or disease incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a). "Direct" service
connection may be established for a current disability

- 9 -

when the evidence shows affirmatively that the disability resulted
from injury or disease incurred (or aggravated) during active
service. Id.

In this case, the Board agrees with the RO's finding that
duodenitis and irritable bowel syndrome resolved during active
service. The post service medical evidence does not reflect
duodenitis or irritable bowel/colon. During a March 1986 VA
examination, the veteran denied irritable bowel but did report
heartburn, which has been associated with his service-connected
hiatal hernia. Because all gastric symptoms since active service
have been associated with hiatal hernia and reflux, the Board
concludes that the veteran's duodenitis and irritable bowel/colon
disorders resolved prior to separation from active service. The
preponderance of the evidence is against these service connection
claims and the benefit of the doubt doctrine is not for
application. See 38 U.S.C.A. 5107(b) (West 2002); Gilbert v.
Derwinski, 1 Vet. App. 49, 58 (1991). The claims of entitlement to
service connection for duodenitis and for irritable bowel must
therefore be denied.

III. Higher Initial Ratings for Hiatal Hernia, Degenerative Disc
Disease of the Lumbosacral Spine, and Degenerative Arthritis of the
Cervical Spine

A. Factual Background

The veteran was treated for hiatal hernia, esophageal reflux,
duodenitis, and gastritis during active service. During a March
1986 VA examination, the veteran complained of frequent heartburn
but denied nausea, vomiting, or irritable bowel syndrome. The
veteran reported normal bowel movement. The veteran took Mylanta(&
as necessary. Palpation revealed no masses, organomegaly, or
abdominal tenderness. Hemocult was negative. The examiner found no
peptic ulcer disease and offered a diagnosis of symptomatic hiatal
hernia with gastroesophageal reflux.

The March 1986 VA examination report also reflects complaints of
neck, shoulder, arm and back pain. The veteran reported that the
pain that had radiated down both legs had disappeared after in-
service back surgery, but that his neck started aching in 1985. He
mentioned that he could drive a car without difficulty. The
examiner

- 10- 

found that the cervical spine had forward flexion to 30 degrees,
extension to 50 degrees, lateral flexion to 40 degrees, and
rotation to 60 degrees, bilaterally. The veteran could bend forward
to where his fingers were 3 inches from the toes. He could extend
backward 20 degrees. He could bend laterally 35 degrees in each
direction. Straight leg raising test was to 80 degrees,
bilaterally. The spine had a normal contour. Toe and heel walking
was done well and all reflexes were present. The examiner noted
that the veteran walked with a normal gait. The veteran was felt to
be neurologically normal with 5/5 strength throughout. Cervical
spine X- rays showed extensive degenerative disc disease. The
diagnoses were lumbar spine discogenic disease, degenerative disc
disease, and hiatal hernia with GERD.

In the appealed June 1986 rating decision, the RO granted service
connection for hiatal hernia and assigned a noncompensable rating
under Diagnostic Code 7346. The RO also granted service connection
for degenerative changes of the cervical spine and assigned a
noncompensable rating under Diagnostic Code 5003 and granted
service connection for degenerative disc disease of the lumbar
spine with status post laminectomy and assigned a 10 percent rating
under Diagnostic Code 5010-5295.

In his NOD, the veteran reported that he took Mylanta(& for
duodenitis, irritable colon, and hiatal hernia. He reported that he
received treatment at Andrews Air Force Base (AAFB) for the lumbar
and cervical spines. He reported muscle spasm of the shoulders and
lower back. In July 1986, he applied for a metal back brace at
AAFB.

Post service VA and AAFB clinical records show no complaint or
treatment for duodenitis or irritable bowel syndrome. An April 1988
note reflects that the veteran had lost 3 pounds; however, this was
reported as a symptom of diabetes mellitus. An August 1989 report
notes that the veteran had guaiac positive stools the previous
February. In July 1990, the veteran reported severe heartburn.

AAFB records also reflect that in September 1985, the veteran
reported constant lower back and right leg pain with increased
discomfort during sitting. He had taken numerous medications for
the pain. Range of motion of the trunk was

- 11 -

guarded in all planes. A surgical scar was well healed. Hamstrings
and heel cords were tight. There was moderate tenderness over the
scar region. A November 1985 report mentions not much change.

Other AAFB records reflect complaint of severe back spasm and
treatment with a transcutaneous electrical nerve stimulation (TENS)
unit, cold packs, and exercise in November 1985. Neck range of
motion was felt to be about 50 percent of normal and painful at
extremes at that time. The veteran had a trigger spot to the right
of T1-2 area, but no neurological deficit. He was to receive
physical therapy for the neck and an X-ray of the spine and was to
return in three weeks. In December 1985, the neck showed
improvement with about 75 percent of normal range of motion but
pain at extremes. X-rays showed major degenerative joint disease at
C3-4, C4-5, and especially C5-6, with foraminal narrowing. The
veteran was advised to use caution in use of the neck. From
February through March 1986, the veteran received cervical traction
therapy at various times.

In his November 1986 substantive appeal, the veteran reported
treatment at AAFB for his spine.

A November 1987 AAFB report contains magnetic resonance imaging
(MRI) diagnoses of cervical spinal stenosis and herniated nucleus
pulposus at L4-5 and L5-6.

In February 1988, electromyography (EMG) showed mild left L-5
sensory radiculopathy with radiating pain and numbness on the
dorsum of the foot. The veteran was then admitted for VA surgery
and underwent L4-5 nerve root decompression. He was not expected to
be able to work for several months.

In a June 1989 rating decision, the RO granted a 100 percent rating
for the lumbar spine because of hospitalization effective from
October 27, 1987 to December 1, 1987, and a 100 percent rating for
convalescence from February 1, 1988 to June 1, 1988 , and
thereafter a 10 percent rating. The RO continued noncompensable
ratings for the cervical spine and for hiatal hernia.

- 12 -

A July 1989 VA examination report reflects complaint of right arm
pain with occasional spasm and numbness of fingers. Range of motion
of the cervical spine was normal in all six directions but with
pain at the limits of right lateral bending. Deep tendon reflexes,
strength, and sensation were normal and equal in both arms. The
veteran also reported low back pain radiating to the left hip and
foot with constant numbness and tingling, although the pain was
less since the February 1988 surgery. The paraspinal region was
painful at L5-S1. Flexion of the spine was to 20 degrees. Lateral
bending was painful. Deep tendon reflexes and sensation were
diminished in the lower extremities. Left foot plantar and
dorsiflexion was weak. The diagnoses were cervical spine
spondylosis on X-ray with normal findings on examination and
history of intermittent radiculopathy of the right arm; and, low
back sensory and motor radiculopathy.

In September 1989, the RO adjusted the dates of previous 100
percent convalescence ratings to include October 20, 1987 to
December 1, 1987, and from February 8, 1988, to June 1, 1988. The
RO assigned a 20 percent rating for the lumbar spine under
Diagnostic Code 5010-5293 effective from June 1, 1988.

In September 1990, the RO asked for the names of all suppliers of
health care treatment. In October 1990, the veteran reported that
all treatment was received at AAFB.

A July 1991 VA orthopedic examination report reflects that the low
back scar was healed with no tenderness. There did not appear to be
any muscle spasm. Range of spine motion was diminished to 90
degrees of flexion, 5 degrees of extension and about 30 degrees of
lateral bending and rotation, limited by pain. Sensation and
strength were normal. There was no pain during a straight leg-
raising test but deep tendon reflexes were absent at the feet. The
report did not address the cervical spine. July 1991 VA X-rays
showed loss of normal lordosis; felt to be the result of muscle
spasm, spurring of the lumbosacral spine, degenerative arthritis
with minimal narrowing of L2-3, and sclerosis of the right
sacroiliac joint.

During an August 1991 VA diabetes mellitus examination, the veteran
complained of epigastric pain and burning at the lower end of the
sternum of 10 to 15 years

- 13 -

duration. He reported that he had been on a strict diet and that he
took Zantac. The examiner felt the symptoms were suggestive of
hiatal hernia.

In a July 1993 rating decision, the RO assigned a 10 percent rating
for hiatal hernia under Diagnostic Code 7346 effective from
September 1, 1985, based on complaints of epigastric discomfort. A
20 percent rating for the lumbar spine was made effective from
September 1985. A 10 percent rating was assigned for the cervical
spine under Diagnostic Code 5003, effective from September 1985.

The RO issued a supplemental statement of the case in August 1993;
however, it did not address service connection of irritable bowel
syndrome or duodenitis.

The veteran underwent a VA general medical examination in August
1994. The report makes no mention of any GI complaint or neck pain.
During the examination, the veteran reported continued severe
episodic back muscle spasm and chronic radiating low back pain
since surgery in 1988. He reportedly wore a back brace almost
constantly and spent about 5 days per month in bed because of back
pain. He took Flexeril as needed. A back scar measured 18-cm and
was well healed. Severe paraspinal muscle spasm was noted. The
examiner noted that the veteran wore his back brace and that
undressing/dressing and negotiating the examination table were
extremely difficult for him. Flexion was to 70 degrees. Extension
was to 15 degrees. Lateral flexion was to 15 degrees bilaterally.
Rotation was felt to be "diminished". Deep tendon reflexes were
normal and equal and strength, sensation and coordination were
normal. The diagnosis was mechanical low back pain secondary to
laminectomy.

In February 1995, the RO issued a supplemental statement of the
case (SSOC) continuing the denial of service connection for
duodenitis and irritable colon on the basis that these disorders
were not shown since retirement from active service. Hiatal hernia
continued to be rated at 10 percent, degenerative disc disease of
the lumbar spine was continued at 20 percent, and degenerative
arthritis of the cervical spine was continued at 10 percent.

- 14 -

The veteran underwent a VA orthopedic compensation and pension
examination in April 1997. The veteran reported continuing neck
pain and a return of low back pain in 1991. At the time of the
examination, his low back pain occasionally radiated to the right
leg. He used Flexeril or Tylenol when the pain became severe.
Musculature was symmetrical with no spasm. The cervical spine could
flex to 35 degrees and extend to 25 degrees. Right and left flexion
was to 15 degrees and rotation was to 30 degrees. The lumbar spine
could flex to 65 degrees, extend to 20 degrees, lateral flex to 15
degrees, and rotate 40 degrees. Pain on motion was riot noted.
Sensation to light touch was intact in the lower extremities. Deep
tendon reflexes were zero at the knees and ankles. Straight leg
raising test was negative as was Babinsky's. The relevant diagnoses
were degenerative arthritis of the neck and recurrent low back pain
with herniated disc.

X-rays showed marked cervical spondylosis with considerable
narrowing of C4-6 and to a lesser degree at C3-4 with bilateral
narrowing of multiple neural foramina. Degenerative changes were
also noted at the uncal joint. No fracture or subluxation .was
shown. X-rays also showed mild degenerative osteoarthritis with
minimal narrowing at L2-3, which was felt to represent no change
from a prior examination.

In July 1997, the RO issued an SSOC continuing the previous
ratings.

On June 15, 2000, the veteran underwent a VA esophagus and hiatal
hernia examination. The examiner noted that the claims file was not
available for review. The veteran reported GERD for which he took
Prilosec(g), which was successful in controlling his symptoms. He
reported that he underwent UGI evaluation about once per year and
that he had no dysphagia (swallowing difficulty), nausea, vomiting,
hematemesis, or reflux. His general health was good and his weight
was stable at 155 to 160 pounds. No abnormality was found. The
diagnosis was hiatal hernia with GERD, chronic.

During the June 2000 examination, the veteran also reported neck
pain. Range of motion of the neck was found to be to 32 degrees of
passive left rotation, to 42 degrees of passive right rotation, to
22 degrees of active left rotation, to 40 degrees of active right
rotation, to 16 degrees of left rotation against resistance, and to
32

- 15 -

degrees of right rotation against resistance. The neck flexed to 30
degrees and extended to 16 degrees passively. It flexed to 32
degrees and extended to 14 degrees actively, and it flexed to 24
degrees and extended to 12 degrees against resistance. There was
pain at the upper 20 percent of movement with stiffness at the
upper 20 percent of movement. There was incoordination, meaning
that left rotation was less than right rotation. Endurance was fair
to poor. The examiner felt that flare-ups of pain, stiffness, and
decreased endurance were more than likely to occur.

During the June 15, 2000 examination, the lumbar spine had chronic
stiffness and pain exacerbated by prolonged standing and stair
climbing and by cold, wet weather. The veteran took pain
medications and used a cane and a back brace at all times to walk.
Old surgical scars were healed. The torso could flex forward to 72
degrees, bend left to 32 degrees, right to 26 degrees, and extend
backward to 24 degrees. All movements were stiff. There was no
radiculopathy. The diagnoses were moderate to severe degenerative
joint disease of the cervical spine and moderate degenerative joint
disease of the lumbar spine.

June 2000 VA X-rays showed moderate to severe degenerative joint
disease at C4-6 with narrowing of the foramina. Nuchal
calcification was noted. X-rays also showed mild to moderate
degenerative osteoarthritis at LI-2 and at L3-4, and some
degenerative joint disease of the lower thoracic spine.

In an October 2000 SSOC, the RO continued the previous ratings.

In January 2002, the RO sent the veteran a letter explaining the
provisions of the Veterans Claims Assistance Act of 2000 (VCAA).

In January 2002, the veteran underwent another VA esophagus and
hiatal hernia examination. The examiner reviewed the claims file
and noted hiatal hernia with GERD but no other abdominal complaints
except for recurrent heartburn. There was no dysphagia and no
bleeding. The veteran's diet was steady and his weight was stable.
He continued to take Prilosec, which controlled his symptoms. He

- 16 -

reported that his abdominal complaints had resolved around 1990.
The examiner noted decreased bowel sounds but found no disorder of
the bowel or duodenum.

The January 2002 VA examiner noted complaint of neck pain,
reportedly worsening with time. The veteran reported persistent low
back pain and reported a 4th back surgery in 1995 for removal of
another disc. The examiner noted that the veteran claimed no
weakness, fatigability, decrease in endurance, incoordination, or
flare- up of neck or low back pain. Examination of the spine
revealed no tenderness to percussion, a long, well healed midline
surgical scar, no fixed deformities, and symmetric musculature with
no spasm. Cervical spine range of motion was to 20 degrees of
flexion and extension, to 20 degrees of lateral bending in each
direction, and to 20 to 30 degrees of rotation in each direction.
Lumbar spine flexion was to 65 degrees, extension was to 20
degrees, right and left lateral flexion was to 20 degrees, and
right and left rotation was to 30 degrees. The relevant diagnoses
were recurrent and increasing neck pain due to degenerative joint
disease and persistent low back pain.

The January 2002 VA examiner noted that a July 2001 MRI showed
status post laminectomy of L2-5 and disc herniation at left L2-3.

In May 2002, the RO notified the veteran of the provisions of the
VCAA and issued an SSOC continuing a 10 percent rating for the
cervical spine, a 20 percent rating for the lumbar spine, and a I
0 percent rating for hiatal hernia.

In December 2002, the veteran's representative argued that the
January 2002 VA examination was not adequate for rating under the
revised criteria of the rating schedule. The representative
mentioned that a new examination was required where the veteran had
reported worsening of a condition since the most recent
examination; however, the representative did not allege a worsening
of a disability under appeal.

In January 2003, the Board notified the veteran and his
representative that the rating criteria for intervertebral disc
syndrome had changed. A copy of the revised rating

- 17 -

schedule was provided and the veteran was invited to submit
additional evidence and argument within 60 days. He did not respond
to the letter.

B. Legal Analysis

Disability evaluations are determined by comparing present
symptomatology with the criteria set forth in VA's Schedule for
Rating Disabilities, which is based on average impairment in
earning capacity. See 38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part
4 (2002). When a question arises as to which of two ratings apply
under a particular diagnostic code, the higher evaluation is
assigned if the disability more closely approximates the criteria
for the higher rating; otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7. After careful consideration of the
evidence, any reasonable doubt remaining is resolved in favor of
the veteran. 38 C.F.R. 4.3. The veteran's entire history is
reviewed when making disability ,-,valuations. 38 C.F.R. 4.1;
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). In cases such
as this where the veteran has appealed the initial rating assigned
after service connection is established, the Board must consider
the initial rating, and, if indicated, the propriety of a staged
rating from the initial effective date forward. See Fenderson v.
West, 12 Vet. App. 119, 126-7 (1999).

VA regulations also require that disability evaluations be based
upon the most complete evaluation of the condition that can be
feasibly constructed with interpretation of examination reports, in
light of the whole history, so as to reflect all elements of
disability. The medical as well as industrial history is to be
considered, and a full description of the effects of the disability
upon ordinary activity is also required. Functional impairment is
based on lack of usefulness and may be due to pain, supported by
adequate pathology and evidenced by visible behavior during motion.
38 C.F.R. 4.1, 4.2, 4.3, 4.10.

The Court has emphasized that when assigning a disability rating,
it is necessary to consider functional loss due to flare-ups,
fatigability, incoordination, pain on movement, and weakness. See
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). See also 38
C.F.R. 4.40, 4.45, 4.59 (2002). Under 38 C.F.R. 4.40, the rating
for an orthopedic disorder should reflect functional limitation
which is due to pain

- 18 -

which is supported by adequate pathology and evidenced by the
visible behavior of the claimant undertaking the motion. Weakness
is also as important as limitation of motion, and a part that
becomes painful on use must be regarded as seriously disabled. A
little used part of the musculoskeletal system may be expected to
show evidence of disuse, either through atrophy, the condition of
the skin, absence of normal callosity, or the like.

Higher Rating for Hiatal Hernia

Hiatal hernia has been rated 10 percent disabling throughout the
appeal period. Hiatal hernia has been manifested throughout the
appeal period by recurrent heartburn, also reported as substemal
pain.

There are diseases of the digestive system, particularly within the
abdomen, which, while differing in the site of pathology, produce
a common disability picture characterized in the main by varying
degrees of abdominal distress or pain, anemia and disturbances in
nutrition. Consequently, certain coexisting diseases in this area,
is indicated in the instruction under the title "Diseases of the
Digestive System," do not lend themselves to distinct and separate
disability evaluations without violating the fundamental principle
relating to pyramiding as outlined in 4.14. 38 C.F.R. 4.113 (2002).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342,
and 7345 to 7348 inclusive will not be combined with each other. A
single evaluation will be assigned under the diagnostic code that
reflects the predominant disability picture, with elevation to the
next higher evaluation where the severity of the overall disability
warrants such elevation. 38 C.F.R. 4.114 (2002).

The criteria of Diagnostic Code 7346 have remained the same
throughout the appeal period. A 10 percent evaluation is warranted
for a hiatal hernia with two or more of the symptoms required for
a 30 percent evaluation, but of lesser severity than is required
for that evaluation. A 30 percent evaluation requires persistently
recurrent epigastric distress with dysphagia, pyrosis, and
regurgitation, accompanied by

- 19 -

substernal or arm or shoulder pain, all of which are productive of
a considerable impairment of health. 38 C.F.R. 4.114, Diagnostic
Code 7346 (2002).

Comparing the hiatal hernia symptoms with the criteria of the
rating schedule, the Board finds that the criteria for a 30 percent
disability rating under Diagnostic Code 7346 are not more nearly
approximated. Although heartburn (pyrosis) may well be persistent,
the veteran denied dysphagia and has not reported regurgitation or
arm or shoulder pain. Neither a physician nor the veteran has
attributed "considerable" impairment of health to hiatal hernia.
Because the preponderance of the evidence is against the claim, the
benefit of the doubt doctrine is not for application. See 38
U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49,
58 (1991). The claim for an initial rating higher than 10 percent
for hiatal hernia must be denied.

Cervical Spine

Degenerative disc disease of the cervical spine has been rated as
10 percent disabling throughout the appeal period. This disability
has been manifested by limitation of motion of the neck in all
planes with pain at the extremes of motion and intermittent
radiculopathy. Flare-ups of incoordination, reduced endurance,
pain, and stiffness are likely to result in moderate disability.
Neither severe limitation of motion, severe intervertebral disc
syndrome, nor incapacitating episodes of intervertebral disc
syndrome are shown.

Limitation of motion of the cervical spine warrants a 10 percent
rating if slight, a 20 percent rating if moderate, and a maximum of
30 percent when shown to be severe. 38 C.F.R. 4.71a, Diagnostic
Code 5290 (2002).

Under the prior version of the rating schedule, a noncompensable
evaluation is warranted for intervertebral disc syndrome that is
cured by surgery. Intervertebral disc syndrome warrants a 10
percent evaluation when the disability results in mild symptoms. A
20 percent evaluation requires that the symptoms be moderate with
recurring attacks. A 40 percent evaluation requires severe
intervertebral disc syndrome with recurring attacks with
intermittent relief. A 60 percent evaluation is

- 20 -

warranted for pronounced intervertebral disc syndrome with
persistent symptoms compatible with sciatic neuropathy with
characteristic pain and demonstrable muscle spasm, absent ankle
jerk, or other neurological findings appropriate to the site of the
diseased disc with little intermittent relief. 38 C.F.R. 4.71a,
Diagnostic Code 5293 (effective prior to September 23, 2002).

Under the revised rating schedule, intervertebral disc syndrome
(preoperatively or postoperatively) is evaluated either on the
total duration of incapacitating episodes over the past 12 months
or by combining under 38 C.F.R. 4.25 separate evaluations of its
chronic orthopedic and neurological manifestations along with
evaluations for all other disabilities, whichever method results in
the higher evaluation. Where incapacitating episodes having a total
duration of at least six weeks during the past 12 months are shown,
a 60 percent rating is warranted. Incapacitating episodes having a
total duration of at least four weeks but less than six weeks
during the past 12 months warrant a 40 percent rating.
Incapacitating episodes having a total duration of at least two
weeks but less than four weeks during the past 12 months warrant a
20 percent rating. Incapacitating episodes having a total duration
of at least one week but less than two weeks during the past 12
months warrant a 10 percent rating.

Note (1): For purposes of evaluation under the revised criteria of
Diagnostic Code 5293, an incapacitating episode is a period of
acute signs and symptoms due to intervertebral disc syndrome that
requires bed rest prescribed by a physician and treatment by a
physician. "Chronic orthopedic and neurologic manifestations" means
orthopedic and neurologic signs and symptoms resulting from
intervertebral disc syndrome that are present constantly, or nearly
so.

Note (2): When evaluating on the basis of chronic manifestations,
evaluate orthopedic disabilities using evaluation criteria for the
most appropriate orthopedic diagnostic code or codes. Evaluate
neurologic disabilities separately using evaluation criteria for
the most appropriate neurologic diagnostic code or codes.

- 21 -

Note (3): If intervertebral disc syndrome is present in more than
one spinal segment, provided that the effects in each spinal
segment are clearly distinct, evaluate each segment on the basis of
chronic orthopedic and neurologic manifestations or incapacitating
episodes, whichever method results in a higher evaluation for that
segment.

38 C.F.R. 4.71a, Diagnostic Code 5293 (effective September 23,
2002).

VA's General Counsel has held that Diagnostic Code 5293 involves
loss of range of motion and therefore 38 C.F.R. 4.40 and 4.45
should be applied when a veteran's disability is rated under this
diagnostic code. VAOPGCPREC 36-97.

Comparing the symptoms of the cervical spine to the former
criteria, the Board notes a somewhat fluctuating level of severity
with periods of mild intervertebral disc syndrome; however, because
a VA examiner has opined that flare-ups are considered likely, and
because the veteran reported increasing neck pain during some of
his VA examinations, the Board finds that overall, the criteria for
moderate intervertebral disc syndrome with recurring attacks are
more nearly approximated.

Comparing the cervical spine symptoms to the revised rating
criteria, the Board does not find incapacitating episodes of
intervertebral disc syndrome having a total duration of at least
four weeks during the past 12 months. Therefore, the criteria for
a rating higher than 20 percent are not more nearly approximated.
The Board finds that the evidence favors a rating of 20 percent for
intervertebral disc syndrome throughout the appeal period.

Lumbosacral Spine

A 100 percent rating is already in effect for the lumbar spine for
two time periods within the appeal period (October 27 to December
1, 1987, and from February 8 to June 1, 1988). Higher ratings for
these periods are not appropriate, as total ratings have been
assigned. The Board will consider higher ratings for all portions
of the appeal period except those portions where a 100 percent
rating is already in effect.

- 22 -

Except as noted, the lumbosacral spine has been rated 20 percent
disabling during the appeal period. Throughout the appeal, the
lumbar spine has been manifested by no more than moderate
limitation of motion; however, prior to June 15, 2000, there was
pronounced intervertebral disc syndrome of the lumbosacral spine
and persistent symptoms of painful motion, motor and sensory
radiculopathy, absent ankle jerks, and/or muscle spasm were shown.
The February 1988 EMG report and the VA examination reports of July
1989, July 1991, August 1994, and April 1997 all show muscle spasm
and/or other appropriate neurological findings. Comparing these
symptoms with the former criteria of the rating schedule, the Board
finds that the criteria for a 60 percent rating are more nearly
approximated. Thus, a 60 percent disability rating for
intervertebral disc syndrome of the lumbar spine is granted prior
to June 15, 2000.

From June 15, 2000, the evidence clearly reflects an improvement in
the veteran's lumbar spine disability. From that date, the lumbar
spine disability has been manifested by moderate limitation of
motion with pain and stiffness but no radiculopathy. In January
2002, moderate limitation of motion with persistent low back pain
were the only symptoms elicited. No incapacitating episodes were
shown. Comparing these symptoms with the prior version of
Diagnostic Code 5293, and considering the tenets of DeLuca for
painful motion, the Board finds that the criteria for a 40 percent
rating are not more nearly approximated. The preponderance of the
evidence is against a rating higher than 20 percent from June 15,
2000. Because the preponderance of the evidence is against the
claim, the benefit of the doubt doctrine is not for application.
See 38 U.S.C.A. 5107 (West 2002); Gilbert supra.

Inasmuch as this decision assigns an initial evaluation in the form
of a staged rating, See Fenderson v. West, 12 Vet. App. 1 19
(1999), it does not constitute a "reduction in evaluation" within
the meaning of 38 C.F.R. 3.105(e) or a "reduction" within the
meaning of 38 C.F.R. 3.344 (2002).

At no time has the surgery scar over the lumbar spine been shown to
be symptomatic in any way. Thus, a separate compensable rating for
this scar is not warranted.

- 23 -

Extraschedular Consideration

38 C.F.R. 3.321(b) (2002) provides that where the disability
picture is so exceptional or unusual that the normal provisions of
the rating schedule would not adequately compensate the veteran for
his service-connected disability, an extra- schedular evaluation
will be assigned. Where the veteran has alleged or asserted that
the schedular rating is inadequate or where the evidence shows
exceptional or unusual circumstances, the Board must specifically
adjudicate the issue of whether an extraschedular rating is
appropriate, and if there is enough such evidence, the Board must
direct that the matter be referred to the VA Central Office for
consideration. If the matter is not referred, the Board must
provide adequate reasons and bases for its decision to not so refer
it. Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v.
Brown, 8 Vet. App. 218, 227 (1995). In this case, the disability
has not been shown to cause such difficulties as marked
interference with employment or to warrant frequent periods of
hospitalization or to otherwise render impractical the application
of the regular schedular standards. In the absence of evidence of
such factors, the Board is not required to remand this matter to
the RO for the procedural actions outlined in 38 C.F.R.
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996);
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at
227. See also VAOPGCPREC. 6-96.

ORDER

1. Service connection for an irritable bowel/colon is denied.

2. Service connection for duodenitis is denied.

3. A disability rating higher than 10 percent for hiatal hernia is
denied.

4. A 20 percent rating for degenerative arthritis of the cervical
spine is granted, subject to the laws and regulations governing the
payment of monetary benefits.

- 24 -

5. A 60 percent rating for degenerative disc disease of the
lumbosacral spine is granted prior to June 15, 2000, subject to the
laws and regulations governing the payment of monetary benefits.

6. From June 15, 2000, a rating higher than 20 percent for
degenerative disc disease of the lumbosacral spine is denied.

REMAND

A fresh VA compensation and pension examination is required prior
to rating the residuals of left ankle fracture. It appears that a
January 1994 examination report is most recent VA evaluation. See
38 C.F.R. 4.2 (1998); Littke v. Derwinski, 1 Vet. App. 90, 93
(1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). Moreover,
the duty to assist includes the conduct of a thorough and
contemporaneous medical examination, one which takes into account
the records of the prior medical treatment, so that the evaluation
of the claimed disability will be a fully informed one. See Green
v. Derwinski, 1 Vet. App. 121, 124 (1991).

During the course of this appeal, the regulation authorizing the
Board to develop evidence or to cure a procedural defect was
invalidated. See Disabled American Veterans v. Secretary of
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1,
2003).

Accordingly, the case is REMANDED to the RO for the following
action:

1. The RO should locate and associate with the claims files, any
pertinent treatment reports not currently of record.

2. Following the above, the veteran should be afforded an
orthopedic examination to show the nature and extent of disability
from residuals of left ankle fracture. Send the claims folder to
the examiner for review. The examiner should review the claims
files and note that review in the

- 25 -

report. The examiner should record all pertinent findings
concerning the residuals of left ankle fracture and state whether
pain significantly limits functional ability during flare-ups or
when the joint is used repeatedly over a period of time. The
examiner should also state whether the joint exhibits weakened
movement, excess fatigability or incoordination; if feasible, these
determinations are to be expressed in terms of additional range-of-
motion loss due to any weakened movement, excess fatigability or
incoordination.

3. Following the above action, the RO must review the claims file
and ensure that all notification and development action required by
the VCAA is completed. Any binding and pertinent court decisions
that are subsequently issued also should be considered.

4. After any indicated corrective action has been completed, the RO
should again review the record and re-adjudicate the claim of a
higher initial rating for residuals of a left ankle fracture. If
any benefit sought on appeal remains denied, the veteran and his
representative should be furnished a supplemental statement of the
case, which contains notice of all relevant actions taken on the
claim for benefits, to include a summary of the evidence and
applicable law and regulations considered pertinent to the issue.
An appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board, if
appropriate.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 26 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

J.E. Day 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

*  These changes apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims." (1) A "Notice
of Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

*  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 27 - 



